406 P.2d 1007 (1965)
Robert Mathew ASHBY, Plaintiff in Error,
v.
The STATE of Oklahoma, Defendant in Error.
No. A-13707.
Court of Criminal Appeals of Oklahoma.
October 13, 1965.
Herbert K. Hyde, Jr., and Sid White, Oklahoma City, for plaintiff in error.
Charles Nesbitt, Atty. Gen., State of Oklahoma, for defendant in error.
*1008 NIX, Judge:
Robert Mathew Ashby was charged by information in the Common Pleas Court of Oklahoma County with the crime of Procuring a Person for Immoral Purposes. He was tried by a jury, found guilty, and his punishment assessed at One Year in the County Jail.
His appeal was lodged in this Court on June 4, 1965. Brief was due to be filed by June 24, 1965. On July 1, 1965, plaintiff in error was granted an extension of time in which to file brief until August 4, 1965. On that date, another extension of time was requested, and plaintiff in error was granted until September 4, 1965. Again, another extension was requested, and plaintiff in error was granted until October 4, 1965. No further request for extension was filed, nor was a brief filed, and on October 6, 1965, by order of the Court, the cause was summarily submitted for opinion in accordance with Rules Six and Nine of this Court.
This Court has consistently and repeatedly held, as in the case of Crolley v. State, Okl.Cr., 377 P.2d 63:
"Where the defendant appeals from a Judgment of conviction and no briefs are filed in support of the petition in error this Court will examine the records only for fundamental error. If none appears of record the Judgment will be affirmed."
This is in accordance with Rule 9, supra.
This Court has carefully examined the record and reviewed the testimony in the instant case and finds no fundamental error. The evidence is more than sufficient to support the verdict of the jury.
The judgment and sentence of the trial court is hereby affirmed.
BUSSEY, P.J., and BRETT, J., concur.